                        UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA




 Jason Tomporowski, as trustee                       Case No. 19-cv-774 (SRN/LIB)
 for the next of kin of
 Michelle Lee Young, deceased,

              Plaintiffs,

 v.                                                             ORDER

 Christina Marie Knutson,
 Neil Owen Knutson, and
 Government Employees
 Insurance Company,

              Defendants.


Matthew James Barber and Peter W. Riley, Schwebel, Goetz & Sieben, 80 S. 8th St., Ste.
5120, Minneapolis, MN 55402, for Plaintiffs.

John R. Crawford, Lauren Elizabeth Nuffort, and Michelle Kristine Kuhl, Lommen Abdo,
P.A., 1000 International Centre, 920 2nd Ave. S., Minneapolis, MN 55402, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

      Plaintiff Jason Tomporowski, as trustee for the next of kin of Michelle Lee Young,

deceased, originally filed this action in Hennepin County District Court in February 2019.

(See Compl. [Doc. No. 1-1].) Plaintiffs allege that on July 7, 2018, Defendant Christina

Marie Knutson was negligent in the operation of a motor vehicle allegedly owned by her

father, Neil Owen Knutson, that collided with a motorcycle operated by Young, who died

as a result of her injuries. (Id. ¶¶ 2–3.) In addition, Plaintiffs allege that Defendant
Government Employees Insurance Company (“GEICO”) insured Christina Knutson

through a policy issued to her mother, Amy Knutson. (Id. ¶ 8.) Plaintiffs assert state law

claims of wrongful death and negligence against the Knutsons, and seek a declaratory

judgment against GEICO for insurance coverage. (Id. ¶ 9–10.)

       GEICO removed this case to federal court on the basis of diversity of citizenship.

(Notice of Removal ¶¶ 4–5 [Doc. No. 1].) Plaintiffs are Minnesota residents. (Id. ¶ 2.)

Defendants Christina and Neil Knutson are also Minnesota residents, while Defendant

GEICO is a Maryland corporation, with its principal place of business in Chevy Chase,

Maryland. (Id.) GEICO contends that the Knutsons are not adverse to Plaintiffs, id. (citing

Order of St. Benedict v. St. Paul Mercury Ins. Co., No. 17-cv-781 (DSD/KMM), 2017 WL

1476121, at *3 (D. Minn. Apr. 25, 2017; Interlachen Properties, LLC v. State Auto Ins.

Co., 136 F. Supp. 3d 1061, 1069 (D. Minn. 2015)), as it plans to file a motion to “realign”

the Knutsons as plaintiffs. (Id. ¶ 3.) Once “properly aligned,” GEICO contends, complete

diversity will exist. (Id. ¶ 4.)

       In another case arising from the same accident and involving the same defendants,

but a different plaintiff, Mayo v. Knutson, 19-cv-788 (PJS/LIB) (D. Minn. 2019), GEICO

also invoked diversity of citizenship to remove the matter from state court to federal court.

There too, GEICO argued that the Knutsons’ interests could be realigned with the

plaintiffs’ interests. Mayo, Notice of Removal [Doc. No. 1] ¶¶ 3–4. After directing GEICO

to demonstrate the existence of subject-matter jurisdiction, Judge Patrick J. Schiltz, to



                                             2
whom the case was assigned, ultimately found jurisdiction lacking. Mayo, Apr. 9, 2019

Order [Doc. No. 14] at 3. Judge Schiltz therefore remanded the case to state court. Id.

       As in Mayo, Plaintiffs here assert that complete diversity of citizenship is lacking

and the Court therefore lacks subject-matter jurisdiction. (Pl.’s Mar. 26, 2019 Letter [Doc.

No. 5] at 1.) On March 26, 2019, this Court issued a show-cause order [Doc. No. 7] similar

to the order in Mayo.

       In response to this Court’s show-cause order, GEICO acknowledges the lack of

diversity, but argues that: (1) even if the parties’ initial alignment is not completely diverse,

a defendant may still remove a case to federal court and request realignment of the parties

in order to meet the diversity requirement; (2) the Knutsons should be realigned because

they have the same interests as the Trustee; (3) Christina Knutson should be realigned as a

plaintiff because if she is not, this becomes a direct action, which is not allowed under

Minnesota law; and (4) judicial economy is best served by retaining jurisdiction. (Def.’s

Resp. [Doc. No. 10] at 3–8.) The Court considers these arguments in turn.

       As noted, GEICO contends that although there is not complete diversity, courts

permit removal of state actions to federal court, where, shortly after removal, a party

requests realignment of the parties in order to satisfy diversity. (Id. at 3) (citing Lott v.

Scottsdale Ins. Co., 811 F. Supp. 2d 1220, 1223 (E.D. Va. 2011); Reko v. Creative

Promotions, Inc., 70 F. Supp. 2d 998, 1002 (D. Minn. 1999)). For instance, GEICO notes

that this Court has considered realignment motions prior to deciding an issue of fraudulent

joinder and before considering a motion to remand. (Id.) (citing Interlachen Props., LLC

                                               3
v. State Auto Ins. Co., 136 F. Supp. 3d 1061, 1067–71 (D. Minn. 2015); Kuepers Constr.,

Inc. v. State Auto Ins. Co., No. 15-cv-449 (ADM/LIB), 2015 WL 4247153, at *5 (D. Minn.

July 13, 2015)).

       This case is distinguishable from the authority on which GEICO relies, however.

Unlike Reko, Interlachen, and Kuepers, Plaintiffs here have not yet entered into a Miller-

Shugart settlement agreement with the Knutsons. Under Minnesota law, a plaintiff may

enter into a settlement agreement with a defendant-insured, which is only collectible from

the insurer. See Miller v. Shugart, 316 N.W.2d 729 (Minn. 1982). In Reko, the Miller-

Shugart settlement had been entered into by the time of removal, making the defendant-

insured a nominal party, which “has no controlling significance for removal purposes.” 70

F. Supp. 2d at 1002 (citing Bradley v. Md. Cas. Co., 382 F.2d 415, 419 (8th Cir. 1967); see

also Interlachen, 136 F. Supp.3d at 1062 (noting that the parties had entered into Miller-

Shugart agreements, seeking to obtain judgment only from the insurer); Kuepers, 2015 WL

4247153, at *2 (discussing the parties’ Miller-Shugart agreements). In this case, at this

time, the Knutsons are not “nominal parties.”

       The Court also disagrees with GEICO regarding whether the interests of Plaintiffs

and the Knutsons are the same. Notably, Plaintiffs have asserted negligence and wrongful

death claims against the Knutsons. While it is possible that Plaintiffs and the Knutsons

may enter into a Miller-Shugart agreement in the future, their interests are now adverse.

See Allegiance Energy Servs., LLC v. Kinder Morgan Cochin LLC, 80 F. Supp. 3d 963,



                                            4
972 (D. Minn. 2015) (holding that where any actual and substantial conflict is present

between aligned parties, they should not be realigned).

       The Court is also unpersuaded that the Knutsons and Plaintiffs should be realigned

because Minnesota law does not allow an injured party to proceed directly against a

liability insurer. As Judge Schiltz stated in Mayo, this argument goes to the merits of the

claims, and the Court cannot reach the merits, absent jurisdiction. Mayo, April 9, 2019

Order at 2.

       Finally, the Court does not find that judicial efficiency warrants retention of this

case in federal court because Plaintiffs and the Knutsons are likely to enter into a Miller-

Shugart settlement agreement. Again, as Judge Schiltz noted in Mayo, removal jurisdiction

is dependent on the facts at the time of removal. Id. at 3 (citing Schubert v. Auto Owners

Ins. Co., 649 F.3d 817, 822 (8th Cir. 2011) (“It is axiomatic the court’s jurisdiction is

measured either at the time the action is commenced or, more pertinent to this case, at the

time of removal”); Universal Underwriters Ins. Co., 367 F.2d at 871 (“The question of

realignment, involving jurisdiction, must be tested at the time of filing of the complaint.”)).

       Accordingly, because the parties have not entered into a Miller-Shugart settlement

agreement and are non-diverse, the Court remands this case under 28 U.S.C. § 1447(c) for

lack of subject-matter jurisdiction.




                                              5
THEREFORE, IT IS HEREBY ORDERED THAT:

      1. This matter is REMANDED to the Minnesota District Court, Fourth Judicial

         District.

Dated: June 3, 2019                        s/Susan Richard Nelson
                                           Susan Richard Nelson
                                           United States District Judge




                                       6
